DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-11, and 13-20 are allowed. The following is an examiner’s statement of reasons for allowance:  Applicant has amended claim 7 to recite “a flexible alignment collar securing said filter to said filter holder, said flexible alignment collar comprising a ring member having an annular skirt that projects downwardly from said ring member, said annular skirt being configured to contact said filter holder so that it holds said filter holder in place with respect to said sample container;” and the argued that this additional feature yields a device that is not taught or suggested by the cited prior art.  See claim 7 and page 7 of Remarks submitted 06/13/22.  The Examiner agrees, therefore claim 7 is allowed. Reasons for allowance for claim 1 and 10 were given in Paragraph 8 of the Final Rejection mailed 05/11/22.  The Examiner considers Cai et al. (US 2010/0038303) and Buennigmann (US 2015/0214685) to be the closest prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        June 20, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798